Title: To James Madison from Peder Blicherolsen, 12 April 1802
From: Blicherolsen, Peder
To: Madison, James


Sir
Philadelphia 12th. of April 1802.
In a letter I had the honor to write You on the 16th. of January last, I took the liberty to lay before You an official note, stating the particulars concerning the claims of one of the Kings my masters subjects against Capt: Maley, commander of the United States armed schooner Experiment, for having unlawfully captured, and afterwards allowed to be recaptured by an armed British Vessel from under his protection the Danish schooner Mercator: and further, as the said Capt: Maley was found to have left the United States, requesting that this Government would point out some mode, by which the owner of the captured property might obtain justice and reparation for the loss and injury he has sustained.

Though deeply lamenting the necessity of preying on the precious moments of Your time, devoted to so vaste a number of other pressing occupations and dutys, I feel it nevertheless indispensably incumbent upon me to torment You once more on this subject, and to repeat my demand to be favoured with an answer, acquainting me with the means to be employed in order to secure to an injuried country-man of mine such indemnification as the impartial laws of this country may deem him entitled to.
Being Yourself Sir placed in a station, which gives You a right to prescribe and to exspect similar exertions in similar cases from agents appointed under Your direction, so far from apprehending any displeasure on Your part by this my repeated zeal, I rather flatter myself to meet Your generous approbation, and I beg leave to assure You, that a true sentiment of personal esteem for Your generaly acknowledged principles has been on this occassion and shall henceforth constantly be an additional and powerfull inducement to me for the most vigilant performance of my dutys.
On the 16th. of February last the Danish colours were hoisted in our islands, and these again restored to their mother-country. The same friendly intercourse between this continent and the Danish colonies; which used to be so mutualy beneficial on both sides, will, I am confident, immediately resume its former activity, and the liberal principles constantly adhered to by my government, even with respect to those remote objects of its care, so contrary to those adopted by several others, will I hope for a long time continue to deserve from the United States an equally liberal exertion on Their part in averting whatever might in the least be obnoxious to this happy and truely natural reciprocity. I am with great respect Sir Your most obedient and humble servant
Blicherolsen.
 

   
   RC (DNA: RG 59, NFL, Denmark, vol. 1). Docketed by Brent.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:400–401.


